Citation Nr: 9905771	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  98-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected eczema, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted the veteran's claim 
seeking entitlement to service connection for eczema, 
assigning a 10 percent disability rating.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased rating for his service-connected eczema.  He also 
believes that he is entitled to an annual clothing allowance 
due to excessive wear on his clothes caused by ointments used 
for his eczema.

The claims file shows that the veteran was granted 
entitlement to service connection for eczema, and a 10 
percent disability evaluation, by the RO in February 1998.  
That decision was based, in part, on the veteran's service 
medical records, which showed recurrent treatment for body 
lesions from September 1986 to October 1989.  

A January 1998 VA dermatological examination report 
indicates, as medical history provided by the veteran, that 
he first incurred lesions during service in 1986 and that the 
lesions could come up anywhere and everywhere on his body, 
causing itching all over his body.  The veteran indicated 
that he used over-the-counter medications, including 1% 
Clotrimazole, which provided some help.  The veteran asserted 
that his lesions could occur anytime with a lack of 
medication, and that he could have an exacerbation when the 
seasons changed or after a hot shower.  On objective 
examination, the veteran appeared to be in mild to moderate 
distress because of itching.  He had three small skin lesions 
on the right side of his abdomen, left arm laterally, and 
right elbow, respectively.  The report notes that the 
examiner suggested that the veteran suspend his medications 
for a few days prior to a VA compensation and pension 
examination, but that the veteran was very reluctant to do 
so, probably because of the need for regular treatment due to 
persistent itching and other symptoms.  It was noted that the 
veteran was referred to a photographer for the taking of 
pictures regarding the small size of the skin lesions.  
Diagnosis was "eczema as per history."  It was remarked 
that the skin lesions reappear constantly and could come up 
anywhere on his body and that there was a persistent, steady 
sensation of itching all over his body.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review because further 
medical development is necessary.  Specifically, the Board 
finds that the pictures taken in conjunction with the January 
1998 VA examination should be made part of the claims file.  
The VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).

The Board also finds that another VA dermatological 
examination is in order.  From the current medical evidence, 
the Board is not able to accurately ascertain the current 
nature and severity of the veteran's service-connected 
eczema.  While the most recent medical examination found only 
a few lesions and mild to moderate distress from itching, the 
medical history provided by the veteran reflected that 
lesions could appear all over the body and that he had 
itching all over his body, especially during exacerbations 
when the seasons change, during a lack of medication, or 
after a hot shower.  The regulations provide that, in order 
to apply the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.1 - 4.150  (1998), "accurate and fully descriptive 
medical examinations are required, with emphasis upon the 
limitation of activity imposed by the disabling condition."  
38 C.F.R. § 4.1  (1998).  "This imposes upon the medical 
examiner the responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10  (1998).  In 
particular reference to skin disorders, the United States 
Court of Veterans Appeals has held that the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed by rating adjudicators, and that a skin disorder 
should be considered, whenever possible, at a time when it is 
most disabling.  Bowers v. Brown, 2 Vet. App. 675  (1992); 
Ardison v. Brown, 6 Vet. App. 405  (1994).  The Board notes 
that the veteran is apparently reluctant to temporarily 
discontinue his skin medication.  The Board understands his 
reluctance, despite the fact that doing so may aid in the 
clinical determination of the severity of his skin 
disability.  Even without the discontinuance of medication, 
it appears that the veteran may have exacerbations of his 
skin disability; a VA dermatological examination should be 
scheduled during such an episode.

In regard to the veteran's claim seeking entitlement to an 
annual clothing allowance, the Board notes that said claim 
was denied by the RO, and the veteran notified of said 
decision, in a June 1998 letter.  Subsequently, he submitted 
a July 1998 letter indicating disagreement with the RO's 
determination.  Under the pertinent law and regulations, 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a)  (West 1991); 38 C.F.R. § 
20.200  (1998); see also 38 C.F.R. § 20.201  (1998) 
(requirements for notices of disagreement).  The Notice of 
Disagreement must be filed with the RO from which the 
claimant received notice of the determination being appealed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1)  (West 1991); 38 C.F.R. §§ 20.300, 20.302(a)  
(1998).  The Notice of Disagreement can be filed by the 
veteran or his or her representative if a proper Power of 
Attorney as to the representative is of record.  38 C.F.R. § 
20.301  (1998).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 
1991).

In this case, the veteran properly initiated an appeal of the 
RO's June 1998 decision denying an annual clothing allowance 
by submitting a Notice of Disagreement in July 1998.  
However, according to the claims file, no Statement of the 
Case was issued to the veteran in regard to either issue.  
Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9  (1998) (emphasis added).  A veteran who 
properly initiates an appeal of an RO decision is entitled to 
a Statement of the Case.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410  (1995).  Consequently, this case must be remanded in 
order for the veteran to be assured of full procedural due 
process.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the photographs, 
if available, taken in concert with the 
veteran's January 1998 VA dermatological 
examination, and make them part of the 
claims file.

2.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist(s) in order to 
assess the current nature, severity, and 
characteristics of his service-connected 
eczema.  If possible, said examination 
should be scheduled when the veteran's 
skin disorder is most disabling.  Bowers 
v. Brown, 2 Vet. App. 675  (1992); 
Ardison v. Brown, 2 Vet. App. 405  
(1994).  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination. 

	The examiner should discuss any and all 
manifestations of the veteran's current 
eczema.  Specifically, the examiner is to 
determine:  (1) to what extent the skin 
condition involves extensive or exposed 
parts of the veteran's body; and (2) 
whether, and to what extent, it is 
manifested by exfoliation, exudation, 
itching, lesions, disfigurement, 
crusting, or systemic or nervous 
manifestations, such as hypersensitivity 
to heat or cold.  The examiner should 
also state an opinion as to its 
repugnancy.  A discussion of the history 
of the disorder, including the frequency 
and extent of any outbreaks, should be 
detailed.  The examiner also should 
specifically provide an opinion on the 
overall disability caused only by the 
veteran's skin disorder.  The reasoning 
which forms the basis of the above 
opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

	3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).
	
	4.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to an 
increased disability rating for service-
connected eczema, based on all the 
evidence in the claims file.

	5.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

6.  The veteran and his representative 
should be provided with a statement of 
the case as required by 38 U.S.C.A. § 
7105(d) (West 1991) regarding the issue 
of entitlement to an annual clothing 
allowance and afforded the opportunity to 
file a substantive appeal.

The veteran and his representative should be afforded a 
reasonable period of time in which to respond.  Thereafter, 
in accordance with the current appellate procedures, the 
case should be returned to the Board for completion of 
appellate review.  No action is required of the veteran 
until further notice is issued, but he is free to submit 
additional evidence and argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 4 -


